The opinion of the court was delivered by
Dunbar, J.
This is an appeal from an order changing the place of trial, and respondent moves the dismissal for the reason that it is not an appealable order. The right of appeal is statutory, and it follows that no appeal will be sustained unless it is specially given by statute. It is true that section 1, page 336, of the Session Laws of 1890, provides that appeals may be taken to the supreme court from the superior court in all actions and proceedings (excepting the constitutional limitation as to value), but the words “ actions and proceedings ” must be, and always have been, construed to mean an action or proceeding which has culminated into a judgment which determines the subject matter in controversy, and not a mere interlocutory *139order, but a final order. It is not the intent or policy of the law to put litigants to the expense of two lawsuits when the matter in controversy can be settled and the rights determined in one; or to uselessly burden the appellate court with a multiplicity of suits. The final determination of this case has not been reached; upon such determination the appellant may be the prevailing party and have no cause of complaint, or desire to appeal. If an appeal were allowed from a ruling of this kind we can scarcely conceive of a ruling of the court during the progress of the trial which would not be a subject of appeal. The result would be that instead of a review of all the alleged errors in one case, this court would have to pass upon each alleged error on a separate appeal. The expense of such proceeding would be enormous, and the delay outrageous, without a single resulting benefit.
This court has so often held that it will not hear cases by piecemeal that it seems hardly necessary to re-affirmit. If the lower court erred in granting the change applied for, when the case is finally determined, and that question is properly brought here, the court will examine it, but not until then.
The motion is sustained, and the appeal dismissed.
Anders,. O. J., and Hoyt, Scott and Stiles, JX, concur.